   Case: 1:18-cr-00696 Document #: 166 Filed: 03/13/20 Page 1 of 1 PageID #:1626




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA
                                            No.   18 CR 696
              v.
                                            Hon. John Robert Blakey
ASHRAF AL SAFOO
    a/k/a Abu Al’-Abbas Al-Iraqi,
    a/k/a Abu Shanab,
    a/k/a Abbusi

                                 NOTICE OF MOTION

      PLEASE TAKE NOTICE that on Tuesday, March 24, 2020 at 2:00 p.m., or as

soon thereafter as counsel may be heard, I will appear before the Honorable John

Robert Blakey in the courtroom usually occupied by him in the United States

Courthouse, 219 South Dearborn Street, Chicago, Illinois 60604, or before such other

judge who may be sitting in his place and stead, and then and there present the

Government’s Motion to Take Deposition Pursuant to Rule 15 of the Federal

Rules of Criminal Procedure in the above-captioned case, at which time and place

you may appear if you see fit.

                                              Respectfully submitted,

                                              JOHN R. LAUSCH, JR.
                                              United States Attorney

                                      By:     /s/ Barry Jonas
                                              BARRY JONAS
                                              MELODY WELLS
                                              PETER SALIB
                                              Assistant United States Attorney
                                              219 South Dearborn, Fifth Floor
                                              Chicago, Illinois 60604
Dated: March 13, 2020
